NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on August 31, 2021. Claims 1, 4-16 are pending. Claims 1, 12, 13, 14, 15, 16 are independent.

Allowable Subject Matter
Upon further consideration, claims 1, 4-16 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Application No. 20200172096 to Lord et al. (hereinafter “Lord:”) discloses a self-driving material-transport vehicle that navigates and travels within an environment by planning a path to a destination relative to its location within the environment and/or a map of the environment. As the vehicle travels its planned path, it uses sensors to detect objects the vehicle encounters while travelling in the environment.

Regarding claims 1, 12-15, Lord taken singly or in combination with other prior art of record, does not disclose or teach a system for a vehicle with a changer that changes a range of the monitoring area on the basis of the respective rotational velocities of the drive wheels detected by the rotational 

Regarding claim 16, Lord taken singly or in combination with other prior art of record, does not disclose or teach a system for a vehicle with a changer that changes a range of the monitoring area on the basis of the respective rotational velocities of the drive wheels detected by the rotational velocity detector, wherein the controller decelerates or stops the mobile body when a calculation value indicating a state of the drive wheels calculated using the respective rotational velocities of the drive wheels are equal to or greater than a threshold value indicating an abnormality.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B    

                                                                                                                                                                                                  


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661